
	
		II
		Calendar No. 37
		110th CONGRESS
		1st Session
		S. 255
		[Report No. 110–12]
		IN THE SENATE OF THE UNITED STATES
		
			January 10, 2007
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			February 15, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To provide assistance to the State of New
		  Mexico for the development of comprehensive State water plans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Mexico Water Planning Assistance
			 Act.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Bureau of Reclamation and the United States Geological Survey.
			(2)StateThe
			 term State means the State of New Mexico.
			3.Comprehensive
			 water plan assistance
			(a)In
			 GeneralUpon the request of the Governor of the State and subject
			 to subsections (b) through (f), the Secretary shall—
				(1)provide to the
			 State technical assistance and grants for the development of comprehensive
			 State water plans;
				(2)conduct water
			 resources mapping in the State; and
				(3)conduct a
			 comprehensive study of groundwater resources (including potable, brackish, and
			 saline water resources) in the State to assess the quantity, quality, and
			 interaction of groundwater and surface water resources.
				(b)Technical
			 AssistanceTechnical assistance provided under subsection (a) may
			 include—
				(1)acquisition of
			 hydrologic data, groundwater characterization, database development, and data
			 distribution;
				(2)expansion of
			 climate, surface water, and groundwater monitoring networks;
				(3)assessment of
			 existing water resources, surface water storage, and groundwater storage
			 potential;
				(4)numerical analysis
			 and modeling necessary to provide an integrated understanding of water
			 resources and water management options;
				(5)participation in
			 State planning forums and planning groups;
				(6)coordination of
			 Federal water management planning efforts;
				(7)technical review
			 of data, models, planning scenarios, and water plans developed by the State;
			 and
				(8)provision of
			 scientific and technical specialists to support State and local
			 activities.
				(c)AllocationIn
			 providing grants under subsection (a), the Secretary shall, subject to the
			 availability of appropriations, allocate—
				(1)$5,000,000 to
			 develop hydrologic models and acquire associated equipment for the New Mexico
			 Rio Grande main stem sections and Rios Pueblo de Taos and Hondo, Rios Nambe,
			 Pojoaque and Teseque, Rio Chama, and Lower Rio Grande tributaries;
				(2)$1,500,000 to
			 complete the hydrographic survey development of hydrologic models and acquire
			 associated equipment for the San Juan River and tributaries;
				(3)$1,000,000 to
			 complete the hydrographic survey development of hydrologic models and acquire
			 associated equipment for Southwest New Mexico, including the Animas Basin, the
			 Gila River, and tributaries;
				(4)$4,500,000 for
			 statewide digital orthophotography mapping; and
				(5)such sums as are
			 necessary to carry out additional projects consistent with subsection
			 (b).
				(d)Cost-Sharing
			 Requirement
				(1)In
			 generalThe non-Federal share of the total cost of any activity
			 carried out using a grant provided under subsection (a) shall be 50
			 percent.
				(2)Form of
			 non-federal shareThe non-Federal share under paragraph (1) may
			 be in the form of any in-kind services that the Secretary determines would
			 contribute substantially toward the conduct and completion of the activity
			 assisted.
				(e)Non-Reimbursable
			 BasisAny assistance or grants provided to the State under this
			 Act shall be made on a non-reimbursable basis.
			(f)Authorized
			 TransfersOn request of the State, the Secretary shall directly
			 transfer to 1 or more Federal agencies any amounts made available to the State
			 to carry out this Act.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $3,000,000 for each of
			 fiscal years 2008 through 2012.
		5.Sunset of
			 authorityThe authority of the
			 Secretary to carry out any provisions of this Act shall terminate 10 years
			 after the date of the enactment of this Act.
		
	
		February 15, 2007
		Reported without amendment
	
